             Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.1 Page 1 of 19
AO 106 (Rev. 04/10) Applicati on for a Search Warrant                                                                           -   ·----·- ... ___ -·-
                                                                                                                           ..
                                                                                                                            '        ~   '. -i        't,'


                                       UNITED STATES DISTRICT COUR'                                                                  ----------1
                                                                      for the
                                                          Southern District of California
                                                                                                              CL.
                                                                                                                 [i                 EP 1 3 2019
                                                                                                                   -----·-------- __ }
                                                                                                                     1,.-
                                                                                                                       C   ~'
                                                                                                                                                             ,

                                                                                                          SOUTht:d'✓ u,:::, 1 H1~; Ur             l
                                                                                                                                                             J;.:n'P.t,
              In the Matter of the Search of                                                             BY                                                  ,- ) I y
                                                                         )
         (Briefly describe the p roperty to be searched                  )
          or identify the person by name and address)                    )           Case No.
  One red Apple iPhone with a pass code of "159632"                      )
     belonging to Andres YEE ("Target Device 6")                         )
                                                                         )                             '19MJ 39 51
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :

  See Attachment A-6 (incorporated herein)
located in the              Southern               District of               California          , there is now concealed (identify the
person or describe the prop erty to be seized):
 See Attachment B-6 (incorporated herein)


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Descrip tion
        21 U.S.C. Secs. 841 and 846 ,               Distribution and Possession with Intent to Distribute Controlled Substances (and
        and Sec. 843(b); 18 U.S.C.                  Conspiracy); Unlawful Use of a Communication Facility; Aiding and Abetting
        Sec. 2
          The application is based on these facts:
        See attached Affidavit (incorporated herein)

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ __ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                          ~
                                                                                          Sarah Ouray, DEA Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:          ~ lt1)1,                                                                         " Judge 's signature

City and state: San Diego, California
                                                                                                Printed name and title
          Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.2 Page 2 of 19




 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                         SOUTHERN DISTRICT OF CALIFORNIA
 6      IN THE MATTER OF THE SEARCH OF                  AFFIDAVIT OF SPECIAL AGENT
                                                        SARAH DURAYIN SUPPORT OF A
 7      (1) One black Apple iPhone, associated with     SEARCH WARRANT
        telephone number 619-961-9586, a pass code
 8      of "142535" belonging to Moises CORONA-
        Villagomez ("Target Device 1");
 9
        (2) One black Apple iPhone with a pass code
10      of "020292" belonging to Richard Joseph
11      GONZALEZ ("Target Device 2");

12      (3) One beige Apple iPhone in a clear case
        with a pass code of "071101" belonging to
13      Alberto VILLARRUEL Jr. ("Target Device
        3");
14
        (4) One black LG cellular telephone (IMEI:
15      355380097999202) with a pass code of
        "619664" belonging to J .A.P. ( a minor)
16      ("Target Device 4");
17
        (5) One black Samsung Galaxy S8+ (IMEI:
18      357759082132234) with a pattern pass code
        of "M" belonging to Enrique LOPEZ-Magafia
19      ("Target Device 5"); and
20      ( 6) One red Apple iPhone with a pass code of
        " 15 963 2" belonging to Andres YEE ("Target
21      Device 6").
22
23           I, Special Agent Sarah Duray, having been duly sworn, declare and state as follows:
24                                                I.
25                                       INTRODUCTION
26           1.    I make this affidavit in support of an application for a warrant to search the
27 11 following electronic device:
28 II                    (1) One black Apple iPhone in a black case, associated
                         with telephone number 619-961-95 86 and a pass code of
        Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.3 Page 3 of 19



                         "142535" belonging to Moises Alonso CORONA-
 1                       Villagomez ("Target Device 1");
 2                       (2) One black Apple iPhone with a pass code of "020292''
 3                       belonging to Richard Joseph GONZALEZ ("Target
                         Device 2");
 4
                         (3) One beige Apple iPhone in a clear case with a pass
 5                       code of "071101" belonging to Alberto VILLARRUEL Jr.
                         ("Target Device 3");
 6
                         (4) One black LG cellular telephone (IMEI:
 7                       355380097999202) with a pass code of "619664"
                         belonging to J.A.P. (a minor) ("Target Device 4");
 8
                         (5) One black Samsung Galaxy S8+ (IMEI:
 9
                         357759082132234) with a pattern pass code of "M"
10                       belonging to Enrique LOPEZ-Magafia ("Target Device
                         5"); and
11
                         (6) One red Apple iPhone with a pass code of "159632"
12                       belonging to Andres YEE ("Target Device 6")
                         (collectively, the "Target Devices");
13
14   and seize evidence of crimes, specifically violations of Title 21, United States Code,
15 II Sections 841 and 846, Distribution and Possession with Intent to Distribute Controlled
1611 Substances (and Conspiracy to do the same) and Title 21, United States Code, Section
17 !! 843(b ), Unlawful Use of a Communication Facility; and Title 18, United States Code,
18 II Section 2, Aiding and Abetting the Distribution of or Possession with Intent to Distribute
19 II a Controlled Substance (the Target Offenses).

20         2.     The Target Devices were seized from Defendants ( 1) Moises Alonso
21 11 CORONA-Villagomez, (2) Richard Joseph GONZALEZ, (3) Alberto VILLARRUEL Jr.,
22 II (4) J.A.P. (a minor), (5) Enrique LOPEZ-Magafia, and (6) Andres YEE ( collectively, the
23 II "Defendants") at the time of their arrest in the parking lot of a fast food restaurant located
2411 at 1820 Main Court in Chula Vista, California on August 8, 2019. CORONA-
25 11 VILLAGOMEZ, GONZALEZ, LOPEZ-MAGANA, and YEE are currently subject to
26 II federal criminal prosecution. Alberto VILLARRUEL Jr. and J.A.P. are not currently being
27 II prosecuted. The Target Devices are currently stored as evidence at the Drug Enforcement

28
                                                   2
        Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.4 Page 4 of 19




 1 II Administration (DEA) San Diego Field Division (SDFD) located at 4560 Viewridge
 2 II Avenue, San Diego, CA 92123.
 3 11      3.     The search of the Target Devices supports an investigation and prosecution
 4 II of Defendants for the Target Offenses. Based on the information below, there is probable
 5 11 cause to believe that a search of the Target Devices, as described in Attachments A 1-A6
 611 will produce evidence of the Target Offenses, as described in Attachments Bl-B6.
 7         4.     The following is based upon my experience and training, investigation, and
 8 II consultation with other law enforcement agents and officers experienced in narcotics
 9 II violations, including the Target Offenses. The evidence and information contained herein
1O II was developed from interviews and my review of documents and evidence related to this
11 II case. Because I make this affidavit for the limited purpose of obtaining a search warrant
12 II for the Target Devices, it does not contain all of the information known by me or other
13 II federal agents regarding this investigation, but only sets forth those facts believed to be
14 11 necessary to establish probable cause. Dates and times are approximate, and refer to Pacific
15 II Standard Time (PST) unless otherwise specified.
16                                                II
17                       AFFIANT'S EXPERIENCE AND TRAINING
18 II      5.    I am a Special Agent Criminal Investigator for the United States Drug
19 II Enforcement Administration (DEA). I was hired by the DEA in May of 2018, and I
20 II attended the DEA academy for approximately eighteen (18) weeks. At the DEA Academy,
21 II I was trained in the various aspects of conducting narcotics investigations. In September of
22 112018, I was sworn as a DEA Special Agent (SA) and was assigned to DEA San Diego Field
23 II Division (SDFD).
24 II      6.    Prior to being employed with the DEA, I was a Police Officer for the SDPD
25 II from September of 2016 to May of 2018. I completed a 25 week California Peace Officer
26 II Standards and Training (POST) P.C. 832 arrest course and have received certification
2711 completion from POST. I was assigned to patrol in Mid-City Division where I was
28
                                                  3
         Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.5 Page 5 of 19




 1 II responsible for responding to 911 radio calls as well as investigating and assisting with the
 2 II investigations of over 100 crimes occurring in the city of San Diego.
 3 II           7.   While with the DEA, I have participated in approximately 100 narcotics
 4 II investigations and more than 50 arrests for violations of the California Health & Safety
 5 II (H&S) Code. These investigations and arrests involved: (1) unlawful importation,
 6 II exportation, manufacture, possession with intent to distribute and distribution of narcotics;
 7 II (2) the laundering of narcotics proceeds and monetary instruments derived from narcotics
 8 II activities; and (3) conspiracies associated with narcotics offenses. These investigations
 9 11 have involved debriefing defendants, witnesses and informants, conducting surveillance,
1O 11 assisting in court ordered interceptions, executing search warrants, seizing narcotics and
11 II narcotics-related assets and making arrests for narcotics-related offenses.
12 II           8.   I am currently assigned to the DEA San Diego Field Division's (SDFD) San
13 II Diego County Integrated Narcotics Task Force (NTF) Team 10 and have been since
1411 September 2018. NTF Team 10 is comprised of DEA SAs, Task Force Agents (TFAs) and
15 II Task Force Officers (TFOs) from the San Diego Police Department (SDPD), Department
16 II of Homeland Security Investigations (HSI), Federal Bureau of Investigation (FBI) and
17 II Department of Health Care Services (DHCS). NTF Team 10 primarily investigates illegal
18 II drug trafficking organizations (DTOs) operating in the United States and internationally,
19 II including those DTOs whose operations involve the distribution of wholesale quantities of
20 II fentanyl, oxycodone, hydrocodone, other controlled pharmaceutical drugs, cocaine,
21 11 methamphetamine, marijuana, heroin and hashish in and around the San Diego, California
22 II area. Team 10 focuses on investigating illegal drug distribution related to drug overdose
23 II deaths in San Diego County.
24              9.   I am a federal law enforcement officer within the meaning of Rule 41 (a)(2)(C)
25 II of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a) to make
26 II applications for search and seizure warrants. I am authorized to investigate violations of
27 II laws of the United States and to execute warrants issued under the authority of the United
28 II States.
                                                    4
         Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.6 Page 6 of 19




 1         10.    I am familiar with narcotics traffickers' methods of operation including the
 2 11 distribution, storage, and transportation of narcotics and the collection of money proceeds
 3 II of narcotics trafficking and methods of money laundering used to conceal the nature of the
 4 II proceeds. I have had training in investigations regarding the unlawful distribution and
 5 II possession of controlled substances, as well as conspiracies associated with criminal
 6 II narcotics, in violation of Title 21, United States Code, Sections 841 and 846.
 7 11      11.    Through the course of my training, investigations, and conversations with
 8 II other law enforcement personnel, I have learned that it is a common practice for narcotics
 9 II smugglers to work in concert with other individuals and to do so by utilizing cellular
10 II telephones, pagers, and portable radios to maintain communications with co-conspirators
11 II in order to further their criminal activities. Conspiracies involved in the smuggling and
12 II trafficking of narcotics generate many types of evidence including, but not limited to,
13 II cellular phone-related evidence such as voice-mail messages referring to the arrangements
14 II of travel and payment, names, photographs, text messaging, and phone numbers of co-
15 II conspirators. Typically, drug traffickers are in telephonic contact with co-conspirators
16 II immediately prior to and following their illicit transactions to negotiate prices and
17 II quantities, coordinate meeting times and locations, and then to discuss future transactions
18 II or future payments if the narcotics were "fronted" (delivered without being paid for in
19 II advance).
20 II      12.    Based upon my training and experience as a Special Agent, and consultations
21 II with law enforcement officers experienced in narcotics trafficking investigations, and all
22 11 the facts and opinions set forth in this affidavit, I submit the following:
23 II             a.     Drug traffickers and their co-conspirators will use cellular/mobile
24 II telephones because they are mobile and they have instant access to telephone calls, text, web,
25 II and voice messages.
26 II             b.     Drug traffickers and their co-conspirators will use cellular/mobile
27 II telephones to negotiate the price, type, and quantity of drugs being sold to customers, and
28 II received from suppliers.
                                                    5
         Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.7 Page 7 of 19




 1                 C.     Drug traffickers and their co-conspirators will use cellular/mobile
 2 II telephones to arrange times and places to meet with customers to deliver illegal drugs, and to
 3 II arrange times and places to meet with suppliers to receive illegal drugs.
 4 II              d.     Drug traffickers and their co-conspirators will use cellular/mobile
 5 II telephones to notify or warn their accomplices of law enforcement activity to include the
 6 II presence and posture of marked and unmarked units, as well as ongoing enforcement
 7 II operations in their area.
 8                 e.     Drug traffickers and their co-conspirators will use cellular/mobile
 9 II telephones to notify or warn their accomplices of law enforcement activity to include the
1O II presence and posture of marked and unmarked units, as well as the operational status of
11 II checkpoints and border crossings.
12                 f.     Drug traffickers and their co-conspirators often use cellular/mobile
13 11 telephones to record money owed to customers and suppliers and as evidence of past orders
14 II received and/or delivered.
15                 g.     The use of cellular telephones and other mobile communication devices
16 11 by conspirators or drug traffickers tends to generate evidence that is stored on the device,
17 11 including, but not limited to emails, text messages, photographs, audio files, videos, call logs,
18 11 address book entries, IP addresses, social network data, and location data.
19 II       13.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
20 II modules, are smart cards that store data for cellular telephone subscribers. Such data
21 II includes user identity, location and phone number, network authorization data, personal
22 II security keys, contact lists and stored text messages. Much of the evidence generated by a
23 II smuggler' s use of a cellular telephone would likely be stored on any SIM Card that has
24 II been utilized in connection with that device.
25          14.    Based upon my training and experience as a Special Agent, and consultations
26 II with law enforcement officers experienced in narcotics trafficking investigations, and all
27 II the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
28 II telephones can and often do contain electronic records, phone logs and contacts, voice and
                                                      6
          Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.8 Page 8 of 19




 1 II text communications, and data such as emails, text messages, chats and chat logs from
 2 II various third-party applications, photographs, audio files, videos, and location data. This
 3 II information can be stored within disks, memory cards, deleted data, remnant data, slack
 4 II space, and temporary or permanent files contained on or in the cellular/mobile telephone.
 5 II Specifically, based upon my training, education, and experience investigating these
 6 II conspiracies, I have learned that searches of cellular/mobile telephones and/or other
 7 II mobile communication devices yields evidence:
 8 II             a.    tending to identify co-conspirators that possess with the intent to
 9 II distribute cocaine, fentanyl, methamphetamine, or other federally controlled substances;
10 II             b.    tending to identify accounts, facilities, storage devices, and/or
11 11 services-such as email addresses, IP addresses, and phone numbers-used to facilitate
12 II the distribution of and/or the possession with the intent to distribute cocaine, fentanyl,
13 II methamphetamine, or other federally controlled substances within the United States;
14   11           c.    tending to identify co-conspirators, criminal associates, or others
15 II involved in the distribution of and/or the possession with intent to distribute cocaine,
16 11 fentanyl, methamphetamine, or other federally controlled substances;
17 II             d.    tending to identify travel to or presence at locations involved in the
18 II distribution of or possession with intent to distribute cocaine, fentanyl, methamphetamine,
19 II or other federally controlled substances, including stash houses, residences used to prepare
20 II or process controlled substances, and/or delivery points;
21 II             e.    tending to identify the user of, or persons with control over or access
22 II to, the Target Devices; and/or
23 II             f.    tending to place in context, identify the creator or recipient of, or
24 II establish the time of creation or receipt of communications, records, or data involved in the
25 activities described above.
26 II
27 II
28 //
                                                   7
          Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.9 Page 9 of 19




 1                                                  III
 2                             STATEMENT OF PROBABLE CAUSE
 311 A.     DEFENDANTS'ARREST
 4          15.    On August 8, 2019, DEA SDFD San Diego County Integrated Narcotic Task
 5 II Force (NTF) Team 10 Special Agents (SAs) and Task Force Officers (TFOs) arrested a
 6 II Cooperating Defendant 1 for California Health and Safety code violations in San Diego
 7 II County. During a post-Miranda interview, the CD said an individual-later identified as
 8 II Moises Alonso CORONA-Villagomez-was capable of selling "blues" (counterfeit
 9 II Oxycodone 30 mg pills), cocaine, and fentanyl.
10          16.    In the presence of officers, the CD used his cell phone to exchange calls and
11 II text messages with CORONA-Villagomez at telephone number 619-961-9586 (Target
12 II Device 1) to negotiate the purchase of one kilogram of cocaine and 400 "blues" for
13 II $26,000. The CD agreed to meet CORONA-Villagomez at a commercial business parking
1411 lot located at 1820 Main Court in Chula Vista, California to conduct the transaction.
15          17.    Subsequently, SAs and TFOs established surveillance around the designated
16 II meeting location off Main Street in Chula Vista, California. Shortly thereafter, agents and
17 II officers observed a white Honda hatchback arrive and park. Agents confirmed that the
18 II white Honda hatchback was registered to CORONA-Villagomez.
19          18.    Next, the CD telephonically communicated with CORONA-Villagomez, who
20 II said he arrived at the meeting location and that his "boy" was there as well, referring to his
21   II source of supply. Agents and officers observed CORONA-Villagomez meet with a second
22
23   II     1
                The CD began cooperating with investigators on August 8, 2019 for consideration
        of leniency and reduced sentencing. The CD did not cooperate in exchange for monetary
24   II benefits, and has not been provided any monetary compensation. The CD has been
25   II convicted of violation of California Health and Safety (H&S) Code section 11360(A) -
        transportation/sales of marijuana on August 24, 2005, H&S 11357(A) - possession of
26   II concentrated cannabis on July 5, 2007, H&S 11379(A) x 2 - transportation/sales of a non-
27   II narcotic controlled substance on August 5, 2009, H&S 11359 - possession of marijuana
        for sale on December 1, 2009, and H&S 113 51 - possession of a narcotic controlled
28   II substance for sale on February 8, 2012.
                                                    8
       Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.10 Page 10 of 19




 1 11 male, later identified as GONZALEZ, who arrived in another vehicle and parked behind
 211 CORONA-Villagomez' s Honda. Agents and officers then observed CORONA-
 3 II Villagomez open the Honda' s rear hatch and GONZALEZ placed an unknown item in the
 411 Honda's rear cargo area.
 5         19.     After GONZALEZ placed the item in the Honda's cargo area, CORONA-
 611 Villagomez got into the Honda' s driver seat, and GONZALEZ got into the front passenger
 711 seat. CORONA-Villagomez and GONZALEZ then drove the Honda to a different spot in
 8 II the parking lot and parked next to a black Jeep.
 9         20.     Next, agents and officers observed CORONA-Villagomez and GONZALEZ
1O II exit the Honda hatchback and meet with four individuals in the black Jeep (later identified
1111 as VILLARRUEL, J.A.P., LOPEZ-Magana and YEE). Subsequently, CORONA-
12 II Villagomez telephonically communicated with the CD again, and instructed the CD to get
13 II inside a Jeep with tinted windows when he/she arrived and described where the Jeep was
14 II parked in the parking lot.
15         21.     Thereafter, agents and officers approached the Honda hatchback and the Jeep,
16 II where CORONA-Villagomez, LOPEZ-Magana, GONZALEZ, and YEE were standing
17 II outside while VILLARRUEL and J.A.P. were sitting in the Jeep. Agents and officers
18 II detained all six individuals for questioning. As agents and officers were speaking with
19 II these six individuals, they discovered and seized a clear plastic bag containing
20 II approximately 400 blue counterfeit Oxycodone 30 mg pills on the ground near the Honda
21 II hatchback. 2 A field test of the suspected counterfeit Oxycodone 30 mg pills was conducted
22 II and pills presumptively tested positive for the presence of fentanyl.
23         22.     Subsequently, a Customs and Border Protection Officer used a canine trained
24 II to detect the presence of controlled substances to conduct a sniff of the Honda hatchback
25
           2
               The number count of the pills seized as described above is based on my visual
26 II estimation, as well as on the number ordered by the CD which was to be provided to
27 II him/her by CORONA-Villagomez that day. An exact count of the pills was not conducted
   II for officer safety purposes. The pills were submitted to the DEA SWRL for further analysis
28 and the results are pending.
                                                   9
        Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.11 Page 11 of 19




 1 II and the canine indicated to the presence of drugs and alerted to the Honda. Additionally,
 2 11 agents and officers looked through the rear window of the Honda and observed an orange
 3 II shopping bag with multiple packages of a white crystalline substance that they suspected
 4 II to be a controlled substance sitting in plain view in the rear hatch area of the Honda.
 5 II Thereafter, agents and officers conducted a search of the Honda hatchback. During the
 611 search, agents and officers seized approximalty 10 pounds (4,801.8 grams) of
 7 II methamphetamine from two plastic shopping bags in the hatch area. The white crystalline
 8 II substance presumptively tested positive for the presence of methamphetamine.
 9 II      23.   Additionally, agents and officers conducted a probable cause search of the
1O 11 Jeep based on CORONA-Villagomez' s instructions for the CD to enter the Jeep to conduct
11 II the anticipated drug transaction. During the search, agents and officers discovered and
12 II seized approximately one kilogram (944.4 grams) of cocaine from a plastic shopping bag
13 II under the rear driver's side passenger seat. This substance presumptively tested positive
14 II for the presence of cocaine. Agents seized all six Target Devices from the Defendants at
15 the time of their arrest.
16         24.   During a post-Miranda interview, CORONA-Villagomez admitted to making
1711 arrangements to introduce a friend (i.e., the CD) to GONZALEZ, who had in tum
18 II coordinated the meeting with the occupants of the Jeep. As to the purpose of the meeting
19 II between his friend and GONZALEZ, CORONA-Villagomez claimed they were just going
20 II to talk. As to the "blues" that had been found on scene, CORONA-Villagomez stated he
21 II was fairly sure that those were going to be sold to "his boy" (the CD) but claimed he did
2211 not know who they belonged to. CORONA-Villagomez stated that his friend (the CD) was
23 II going to come and meet them to purchase cocaine and "blues."
2411       25.   Furthermore, during a post-Miranda interview of GONZALEZ, he admitted
25 II to having contacted YEE via "Snapchat" in order to procure one kilogram of cocaine and
26 II "blues" (suspected counterfeit Oxycodone pills) for them to be sold to an unspecified party
27 II through CORONA-Villagomez. It is presumed that GONZALEZ and YEE used Target
28 II Device 2 and Target Device 6, which were seized from them at the time of their arrest, to
                                                 10
        Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.12 Page 12 of 19




 1 II send and receive their communications through the Snapchat application. In addition, with
 2 II respect to the methamphetamine, GONZALEZ further admitted to having removed the
 3 II methamphetamine from his vehicle and then placing it into the rear hatchback of
 411 CORONA-Villagomez's Honda prior to him and CORONA-Villagomez traveling over to
 5 II the store. The methamphetamine was not part of the transaction with the CD and
 611 GONZALEZ did not say to he whom intended to deliver the methamphetamine.
 7 II GONZALEZ also said he met with the occupants of the Jeep, including YEE, who showed
 8 II him the kilogram brick of cocaine.
 911       26.   YEE admitted during his recorded post-Miranda interview to having been
1O II contacted by GONZALEZ via "Snapchat" and then in tum reaching out to LOPEZ-Magafia
11 II in order to obtain the cocaine and "blues." YEE said that YEE, J.A.P., and VILLARRUEL
1211 picked up LOPEZ-Magafia to go to Panda Express and LOPEZ-Magafia had a plastic
13 II shopping bag when he got in the car. YEE said that LOPEZ-Magafia passed the shopping
1411 bag around the car so that all of other three occupants (YEE, J.A.P., and VILLARRUEL)
15 II could see the "brick" of cocaine and the blues. YEE said that LOPEZ-Magafia then
16 II wrapped the shopping bag with a sweater to conceal it. YEE admitted that he was going
17 II to receive $500.00 USD from LOPEZ-Magafia for coordinating the transaction.
18 II Additionally, YEE also relayed that VILLARRUEL (user of Target Device 3) was going
19 II to receive $500.00 USD from LOPEZ-Magafia for driving his vehicle to the drug deal.
20 II      27.   During LOPEZ-Magafia's recorded post-Miranda interview, he admitted to
21 II procuring the kilogram of cocaine from an unamed source of supply. LOPEZ-Magafia then
22 II stated YEE told him he could help sell the kilogram of cocaine and was to sell the kilogram
23 II of cocaine to YEE for $10,000.00, who in tum was to pay LOPEZ-Magafia once the
24 II kilogram was sold. Additionally, LOPEZ-Magafia stated YEE arranged to sell the kilogram
25 II of cocaine for $21,000.00. LOPEZ-Magafia further stated he got into back seat of a black
26 II Jeep where YEE was also seated. At that time, LOPEZ-Magafia stated YEE then told him
27 II he was also going to sell the blue "M30" pills for $5.00 a pill but did not say how many
28 II pills there were. Once they arrived at the location where the drug transaction was to take
                                                 11
          Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.13 Page 13 of 19




 1 II place, LOPEZ-Magana stated he saw a white sedan pull up occupied by an unknown male
 2 II driver (CORONA-Villagomez) and a male known to him as "Rick" (Richard
 3 II GONZALEZ). Furthermore, LOPEZ-Magana also admitted to dropping and damaging his
 4 II cellular telephone (Target Device 5) subsequent to law enforcement contact.
 5 II         28.   During VILLARRUEL's recorded post-Miranda interview, he denied being
 611    paid $500 to drive LOPEZ-Magana to the drug transaction. VILLARRUEL said that earlier
 7 11 in the day he picked up J .A.P. and YEE at YEE' s house and drove them to the beach to
 8 II deliver pills to YEE's girlfriend and that YEE told him they were delivering birth control
 9 II pills and not drugs. From the beach, VILLARRUEL said that he, J.A.P. and YEE went to
1O 11 pick up LOPEZ-Magana and that he agreed to drive LOPEZ-Magana, J .A.P. and YEE to
11 II the Panda Express to pick up money. VILLARRUEL also admitted that he had been
12 II contacted on previous occasions to serve as a driver and admitted that he knew LOPEZ-
13 II Magana was involved in drug trafficking.
1411          29.   At the time of his arrest, J.A.P. (the user of Target Device 4) had a bandage
15 II of his forehead for a visible cut. It was later learned that J.A.P. had recently been the victim
16 II of a home invasion robbery and had been struck in the forehead with a pistol during the
17 II robbery. Notably, when law enforcement attempted to investigate the robbery, J.A.P.
18 II refused to identify the items that were stolen and only said the perpetrators took some
19 II "bags." During the interview related to the robbery, J.A.P. admitted to picking up and
20 II delivering packages of narcotics on prior occasions. Based on my training and experience,
21 II it is believed that the robbery was connected to J.A.P. 's involvement in drug trafficking
22 II and the perpetrators stole narcotics from J.A.P. 's residence. During the interview with local
23 II law enforcement, J.A.P. identified Target Device 4 as his telephone when asked for his
24 contact information.
25            30.   As a result of the investigation and interviews conducted that night into the
26 II early morning, CORONA-Villagomez, GONZALEZ, LOPEZ-Magana and YEE were
27 II transported to the Metropolitan Correctional Center (MCC) in San Diego, California for
28 11 violations of Title 21, United States Code, Sections 841 and 846 - Conspiracy to Distribute
                                                    12
        Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.14 Page 14 of 19




 1 II and Possess with Intent to Distribute Cocaine, Fentanyl, and Methamphetamine on August
 2 119, 2019. VILLARRUEL and J.A.P. were released into the custody of their respective
 3 II parents. The Target Devices were seized as evidence and held pending this search.
 4 II      31.   Based upon my experience investigating narcotics traffickers and the
 5 II particular investigation in this case, there is probable cause to believe that aforementioned
 6 II subjects used the Target Devices to coordinate the distribution of federally controlled
 7 11 substances on August 8-9, 2019. In addition, I believe that recent calls made and received,
 8 II telephone numbers, contact names, electronic mail (e-mail) addresses, appointment dates,
 9 II text messages, pictures and other digital information may be stored in the memory of the
10 II Target Devices, which may identify other persons involved in narcotics trafficking
11 II activities, including the sources of the methamphetamine, cocaine, and counterfeit
12 II oxycodone pills containing fentanyl. Accordingly, based upon my experience and training,
13 II consultation with other law enforcement officers experienced in narcotics trafficking
14 II investigations, and all the facts and opinions set forth in this affidavit, I believe that
15 II information relevant to CORONA-Villagomez's, GONZALEZ ' s, VILLARRUEL's,
16 II J.A.P. 's, LOPEZ-Magafia's and YEE's narcotics distribution activites, such as telephone
17 II numbers, made and received calls, contact names, e-mail addresses, appointment dates,
18 II messages, pictures, and other digital information may be stored in the memory of the
19 II Target Devices.
20 II      32.   Finally, I also have learned that narcotics trafficking activities entail advanced
21 II planning to successfully acquire a supply chain and establish a distribution network. In my
22 II professional training, education and experience, I have learned that this requires planning
23 II and coordination in the days, weeks, and often months prior to the event. Further, given
24 II how quickly the Defendants were able to procure significant quantities of cocaine,
25 II methamphetamine, and counterfeit oxycodone pills containing fentanyl, there is reason to
26 II believe they have all been involved in drug trafficking for a substantial amount of time.
27 II Given this, I request permission to search the Target Devices for items listed in
28 II Attachments B1-B6 for the period of May 9, 2019, to August 9, 2019.
                                                  13
        Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.15 Page 15 of 19




 1                                                  III
 2                                       METHODOLOGY
 3         33.    It is not possible to determine, merely by knowing the cellular telephone's
 4 II make, model and serial number, the nature and types of services to which the device is
 5 II subscribed and the nature of the data stored on the device. Cellular devices today can be
 6 II simple cellular telephones and text message devices, can include cameras, can serve as
 7 II personal digital assistants and have functions such as calendars and full address books and
 8 II can be mini-computers allowing for electronic mail services, web services and rudimentary
 9 II word processing. An increasing number of cellular service providers now allow for their
1O II subscribers to access their device over the internet and remotely destroy all of the data
11 II contained on the device. For that reason, the device may only be powered in a secure
12 II environment or, if possible, started in "flight mode," which disables access to the network.
13 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
14 II equivalents and store information in volatile memory within the device or in memory cards
15 II inserted into the device. Current technology provides some solutions for acquiring some of
16 II the data stored in some cellular telephone models using forensic hardware and software.
17 II Even if some of the stored information on the device may be acquired forensically, not all
18 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
19 II data acquisition or that have potentially relevant data stored that is not subject to such
20 II acquisition, the examiner must inspect the device manually and record the process and the
21 II results using digital photography. This process is time and labor intensive and may take
22 II weeks or longer.
23 II      34.    Following the issuance of this warrant, I will collect the Target Devices and
24 II subject them to analysis. All forensic analysis of the data contained within the Target
25 II Devices and memory card( s) will employ search protocols directed exclusively to the
26 II identification and extraction of data within the scope of this warrant.
27         35.    Based on the foregoing, identifying and extracting data subject to seizure
28 II pursuant to this warrant may require a range of data analysis techniques, including manual
                                                   14
        Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.16 Page 16 of 19




 1 II review, and, consequently, may take weeks or months. The personnel conducting the
 2 II identification and extraction of data will complete the analysis within ninety (90) days of
 3 II the date the warrant is signed, absent further application to this court.
 4                                                  IV
 5                                           CONCLUSION
 6         36.    Based on all of the facts and circumstances described above, my training and
 7 11 experience, and consultations with other law enforcement officers, there is probable cause
 8 11 to conclude that Defendants utilized the Target Devices to facilitate the commission of the
 9 II Target Offenses.
10         3 7.   Probable cause exists to believe that evidence of the aforementioned offenses
11 II exists on the Target Devices for the period of May 9, 2019, to August 9, 2019.
12         38.    Because the Target Devices were promptly seized during the investigation of
13 11 Defendants' drug trafficking activities and has been securely stored, there is probable cause
14 11 to believe that evidence of illegal activity committed by Defendant continues to exist on
15 11 the Target Devices.
16 II
17 II
18 II
19 II
20 II
21 II
22 II
23 II
24 II
25 II
26 II
27 II
28 II
                                                   15
       Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.17 Page 17 of 19




 1         39.   Based upon my experience and training, consultation with other agents in
 2 II narcotics investigations, consultation with other sources of information, and the facts set
 3 II forth herein, I believe that the items to be seized set forth in Attachments B l-B6
 4 II (incorporated herein) are likely to be found in the property to be searched described in
 5 II Attachments Al-A6 (incorporated herein). Therefore, I respectfully request that the Court
 6 11 issue a warrant authorizing me, or another federal law enforcement agent specially trained
 7 II in digital evidence recovery, to search the items described in Attachments Al-A6, and
 8 II seize the items listed in Attachment Bl-B6.
 9        I declare under penalty of perjury that the foregoing is true and correct to the best of
10 11 my knowledge and belief.
11
                                            Special ~ ~
12                                          Drug Enforcement Administration
13
14         Sworn to and subscribed before me this l L-~        day of September, 2019.

15
16                                                  ALp PEZ
17                                                       S MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28
                                                    16
      Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.18 Page 18 of 19


                                  ATTACHMENT A-6

                            PROPERTY TO BE SEARCHED

       The property to be searched in connection with an investigation of violations of Title
21, United States Code, Sections 841 and 846, Distribution and Possession with Intent to
Distribute Controlled Substances (and Conspiracy to do the same) and Title 21, United
States Code, Section 843(b), Unlawful Use of a Communication Facility; and Title 18,
United States Code, Section 2, Aiding and Abetting the Distribution of or Possession with
Intent to Distribute a Controlled Substance (the Target Offenses) is:

                   One red Apple iPhone with a pass code of "159632"
                   belonging to Andres YEE ("Target Device 6")

     Target Device 6 is currently in the possession of the Drug Enforcement
Administration (DEA) San Diego Field Division (SDFD) located at 4560 Viewridge
Avenue, San Diego, CA 92123.
     Case 3:19-mj-03951-LL Document 1 Filed 09/13/19 PageID.19 Page 19 of 19


                                   ATTACHMENT B-6

      Authorization to search Target Device 6 described in Attachment A-6 includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in Target Device 6 for evidence described below. The
seizure and search of Target Device 6 shall follow the search methodology described in the
attached affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats, and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of May 9, 2019 to August 9, 2019:

      a.     tending to identify co-conspirators that possess with the intent to distribute
             cocaine, fentanyl, methamphetamine, or other federally controlled substances;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such
             as email addresses, IP addresses, and phone numbers-used to facilitate the
             distribution of and/or the possession with the intent to distribute cocaine,
             fentanyl, methamphetamine, or other federally controlled substances within the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             the distribution of and/or the possession with intent to distribute cocaine,
             fentanyl, methamphetamine, or other federally controlled substances;

      d.     tending to identify travel to or presence at locations involved in the distribution
             of or possession with intent to distribute cocaine, fentanyl, methamphetamine,
             or other federally controlled substances, including stash houses, residences
             used to prepare or process controlled substances, and/or delivery points;

      e.     tending to identify the user of, or persons with control over or access to, Target
             Device 6; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data involved in the
             activities described above;

      which are evidence of violations of the Target Offenses.
